DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512). 
Regarding claim 12, Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing 
Lipscomb is silent with respect to the corrugated cardboard substrates further including a second insulation material filling at least one of the flutes of the corrugated cardboard.
Fascio teaches a corrugated packaging and insulation material (Pg. 1, Paragraph [0002]). The corrugated materials may be used as protective cushioning packaging materials and insulation barrier packaging materials (Pg. 3, Paragraph [0034]). The corrugations of the packaging materials include a foamed product which impart cushioning and insulation to the corrugated materials (Pg. 3, Paragraph [0034]; Fig, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the corrugated cardboard susbtrates of Lipscomb such that the corrugations include expanded foam in order to impart cushioning and further insulation to the laminates as taught by Fascio. 
Regarding claim 13, Lipscomb teaches the laminates as discussed above with respect to claim 12. Lipscomb further teaches the panels may be formed with a 1 cm*10 cm*10 cm substrate and reinforcing layers (“the first insulation material is adhered to an entirety of the inner surface”) (Pg. 12, Paragraph [0089]-[0090).
Regarding claim 16, Lipscomb teaches the laminates as discussed above with respect to claim 12. As discussed above, Lipscomb in view of Fascio teaches the corrugated cardboard substrates as being formed with the expanded foam for providing cushioning and further .

Claim 15 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512) as applied to claim 12 above, and further in view of Tomka (US 5,705,536).
Regarding claims 15 and 24, Lipscomb teaches the laminates as discussed above with respect to claim 12 which are formed with corrugated cardboard substrates having expanded foam in the corrugations for cushioning and insulation. 
Fascio further teaches the expanded resin includes resins such as ethyl vinyl acetate (Pg. 3, Paragraph [0034]). 
Lipscomb and Fascio are silent with respect to the foams comprising starch, and that starch being starch foam as required by claim 24.
Tomka teaches a biologically degradable polymer foam which is used in various fields including packaging and thermal insulation (Col. 1, Lines 3-15). The foams may be formed with thermoplastic starch and a hydrophobic polymer including a polyvinyl acetate (Col. 3, Line 58-Col. 4, Line 3). The foams have an extremely uniform cell structure, low density, and excellent mechanical properties (Col. 5, Lines 48-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the expanded foam as the biologically degradable polymer foam with starch for packaging and thermal insulation purposes wherein the foam provides an extremely uniform cell structure, low density, and excellent mechanical properties as taught by Tomka. 

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512). 
Regarding claims 17 and 23, Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing layer (Pg. 1, Paragraph [0009]). The susbtrate layers may be formed from multi-ply corrugated paperboards or cardboards (“a first layer comprising corrugated cardboard, the first layer defining a plurality of flutes; a second layer comprising corrugated cardboard”) (Pg. 2, Paragraph [0019]). The reinforcing layer may comprise a carbohydrate binder which includes a cellulose based material including wood fiber (“a first insulation material adhered to the first and the second layer, the insulation material comprising cellulose” & “the cellulose being cellulose fiber”) (Pg. 5, Paragraphs [0049]-[0050]). The laminates are formed by adhesively bonding the substrate layers with a water-soluble material in the reinforcing layer (Pg. 2, Paragraph [0014]). 
Lipscomb is silent with respect to the corrugated cardboard substrates further including a second insulation material filling at least one of the flutes of the corrugated cardboard.
Fascio teaches a corrugated packaging and insulation material (Pg. 1, Paragraph [0002]). The corrugated materials may be used as protective cushioning packaging materials and insulation barrier packaging materials (Pg. 3, Paragraph [0034]). The corrugations of the packaging materials include a foamed product which impart cushioning and insulation to the corrugated materials (Pg. 3, Paragraph [0034]; Fig, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the corrugated cardboard susbtrates of Lipscomb such that the corrugations include expanded foam in order to impart cushioning and further insulation to the laminates as taught by Fascio. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512) as applied to claim 17 above, and further in view of Gilpatrick et al. (US 2014/0054300).
Regarding claim 18, Lipscomb teaches the laminates as discussed above with respect to claim 17. Lipscomb teaches the laminates as being formed in containers (Pg. 4, Paragraph [0040]). 
Lipscomb is silent with respect to the laminates being formed into containers which are first formed by a blank.
Gilpatrick teaches materials formed for producing cartons (Pg. 1, Paragraph [0003]). The cartons may be first formed into a blank and then subsequently folded to form the containers (Pg. 1, Paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Lipscomb which may be formed into containers such that the containers are first formed as blanks and are then folded to form a containers as taught by Gilpatrick which additionally teaches a container. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512) as applied to claim 17 above, and further in view of Smith et al. (WO 2008/099195).
Regarding claim 19, Lipscomb teaches the laminates as discussed above with respect to claim 17. Lipscomb teaches the laminates as being formed in containers (Pg. 4, Paragraph [0040]). 

Smith teaches a method of forming an array of repeating blanks for forming packaging articles in which a continuous array of substrates are continuously fed along a press and providing perforations and cuts in order to form the repeating blanks (Abstract). The process allows for the reduction in the cost of manufacturing the blanks (Pg. 1, Lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates which may be containers as taught by Lipscomb such that they are formed as blanks in a repeating process, such as the one taught by Smith, in order to reduce the cost of manufacturing the containers. 

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) in view of Fascio (US 2005/0214512) as applied to claim 17 above, and further in view of Tomka (US 5,705,536).
Regarding claims 21-22, Lipscomb teaches the laminates as discussed above with respect to claim 17 which are formed with corrugated cardboard substrates having expanded foam in the corrugations for cushioning and insulation. 
Fascio further teaches the expanded resin includes resins such as ethyl vinyl acetate (Pg. 3, Paragraph [0034]). 
Lipscomb and Fascio are silent with respect to the foams comprising starch, and that starch being starch foam as required by claim 22.
Tomka teaches a biologically degradable polymer foam which is used in various fields including packaging and thermal insulation (Col. 1, Lines 3-15). The foams may be formed with thermoplastic starch and a hydrophobic polymer including a polyvinyl acetate (Col. 3, Line 58-
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the expanded foam as the biologically degradable polymer foam with starch for packaging and thermal insulation purposes wherein the foam provides an extremely uniform cell structure, low density, and excellent mechanical properties as taught by Tomka. 

Response to Arguments
Applicant’s arguments, see page 5, filed 11/29/2021, with respect to the rejections of claims 12-13, 15-19 and 21-24 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.
Applicant argues that the limitations of claims 14 and 20, which are now cancelled and included in the limitations of independent claims 12 and 17, are not taught by the combination of Lispcomb and Heiskanen. In particular, Heiskanen fails to teach the second insulation filling the flutes such that the adhesives taught by Heiskanen are taught to not penetrate into the flutes. Additionally, applicant argues that Lipscomb only teaches a laminate structural material and never described the reinforcing material as being an insulation material. 
The examiner first notes that the reinforcing material is used to form the laminate structure includes cellulosic materials (Pg. 5, Paragraph [0050]) which are used as the first insulation material in applicant’s claimed invention (See Claims 12 and 17). As such, one of ordinary skill in the art would appreciate that the reinforcing material with cellulosic materials would act as an insulation material in the same manner as applicant’s invention.
The examiner concedes in that the adhesive taught by Heiskanen is prevented from penetrating the flutes and cannot teach the limitation of the second insulation filling the flutes as required by claims 12 and 17 (Pg. 2, Paragraph [0012]). Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783